

Exhibit 10.17


UNITEDHEALTH GROUP
EXECUTIVE SAVINGS PLAN
(2020 Statement)
 
 
 
 
 




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
SECTION 1 INTRODUCTION AND DEFINITIONS
1
1.1
Statement of Plan
1
1.2
Definitions
1
1.3
Special Eligibility Rules
4
1.4
Special Transitional Rules under Section 409A of the Code
5
SECTION 2 ELIGIBILITY TO PARTICIPATE
6
2.1
Selection for Participation in the Plan
6
2.2
Enrollment Requirements
6
2.3
Special Eligibility Rule For Former Participants
7
2.4
Special Rule For Certain Employees of Acquired Companies
8
2.5
Termination of Participation
8
2.6
Special Rule for Overseas Employees
8
2.7
Treatment of Certain Transferred Participants
9
SECTION 3 401(K) RESTORATION OPTION PLAN
10
SECTION 4 INCENTIVE DEFERRAL OPTION AND SALARY DEFERRAL OPTION PLAN
11
4.1
Incentive Deferral Option (for Annual Awards)
11
4.2
Salary Deferral Option
11
4.3
Performance Award Deferral Option (for Long-Term Awards)
12
4.4
Employer Discretionary Supplements
13
4.5
Limitation on Deferrals
13
SECTION 5 CREDITS FROM MEASURING INVESTMENTS
13
5.1
Designation of Measuring Investments
13
5.2
UnitedHealth Group Stock as Measuring Investment
13
5.3
Operational Rules for Measuring Investments
13
SECTION 6 OPERATIONAL RULES
14
6.1
Operational Rules for Deferrals
14
6.2
Establishment of Accounts
14
6.3
Adjustment of Accounts
1
6.4
Accounting Rules
14
SECTION 7 VESTING OF ACCOUNTS
14
SECTION 8 SPENDTHRIFT PROVISION
14
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



i

--------------------------------------------------------------------------------



SECTION 9 DISTRIBUTIONS
15
9.1
Time of Distribution to Participant
15
9.2
Form of Distribution
15
9.3
Election of Form of Distribution by Participant
17
9.4
Payment to Beneficiary Upon Death of Participant
19
9.5
Designation of Beneficiaries
20
9.6
Death Prior to Full Distribution
22
9.7
Facility of Payment
22
9.8
In-Service Distributions
23
9.9
Distributions in Cash
25
9.10
Rule Governing Distribution Elections
25
SECTION 10 FUNDING OF PLAN
25
10.1
Unfunded Plan
25
10.2
Corporate Obligation
25
SECTION 11 AMENDMENT AND TERMINATION
26
11.1
Amendment and Termination
26
11.2
Special Rule for Section 16 Officers
26
11.3
No Oral Amendments
26
11.4
Plan Binding on Successors
26
11.5
Certain Amendments
26
SECTION 12 DETERMINATIONS - RULES AND REGULATIONS
27
12.1
Determinations
27
12.2
Rules, Regulations and Procedures
27
12.3
Method of Executing Instruments
27
12.4
Original Claim
27
12.5
Limitations and Exhaustion
30
SECTION 13 PLAN ADMINISTRATION
31
13.1
Officers
31
13.2
Chief Executive Officer
31
13.3
Board of Directors
31
13.4
Executive Vice President & Chief Human Resources Officer
32
13.5
Delegation
32
13.6
Conflict of Interest
32
13.7
Administrator
33
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



ii

--------------------------------------------------------------------------------



13.8
Service of Process
33
13.9
Expenses
33
13.10
Tax Withholding
33
13.11
Certifications
33
13.12
Errors in Computation or Payment
33
SECTION 14 CONSTRUCTION
34
14.1
Applicable Laws
34
14.2
Effect on Other Plans
34
14.3
Disqualification
34
14.4
Rules of Document Construction
35
14.5
Choice of Law
35
14.6
No Employment Contract
35





iii

--------------------------------------------------------------------------------






UNITEDHEALTH GROUP
EXECUTIVE SAVINGS PLAN
(2020 Statement)


SECTION 1
INTRODUCTION AND DEFINITIONS


1.1     Statement of Plan. Effective January 1, 2004, UNITEDHEALTH GROUP
INCORPORATED, a Delaware corporation (hereinafter sometimes referred to as
“UnitedHealth Group”), as plan sponsor, and certain affiliated corporations
(hereinafter together with UnitedHealth Group sometimes collectively referred to
as the “Employers”), adopted the UnitedHealth Group Executive Savings Plan (2004
Statement) (the “2004 Statement”) in order to combine into one plan document the
two nonqualified, unfunded, deferred compensation programs maintained by the
Employers to defer the receipt of compensation which would otherwise be paid to
those employees (collectively the “Plan”). The 2004 Statement was amended and
restated in its entirety in the form of the UnitedHealth Group Executive Savings
Plan (2019 Statement) (the “2019 Statement”), effective as of January 1, 2019,
in order to incorporate all amendments that had been made to the 2004 Statement,
and certain other amendments. The purpose of this UnitedHealth Group Executive
Savings Plan (2020 Statement) is to update and restate the 2019 Statement and to
make certain changes to the Plan, effective as of January 1, 2020.


1.2     Definitions. When the following terms are used herein with initial
capital letters, they shall have the following meanings:


1.2.1.     Account - the separate bookkeeping account established for each
Participant which represents the separate unfunded and unsecured general
obligation of the Employers established with respect to each person who is a
Participant in this Plan in accordance with Section 2 and to which are credited
the dollar amounts specified in Sections 3, 4 and 5 and from which are
subtracted payments made pursuant to Section 9. To the extent necessary to
accommodate and effect the distribution elections made by Participants pursuant
to Section 9.3 or Section 9.8.1, separate bookkeeping sub-accounts shall be
established with respect to each of the several annual forms of distribution
elections and specified date withdrawal elections made by Participants.


1.2.2.     Administrative Committee - the UnitedHealth Group Employee Benefits
Plans Administrative Committee.


1.2.3.     Affiliate - a business entity which is not an Employer but which is
part of a “controlled group” with the Employer or under “common control” with an
Employer, as those terms are defined in section 414(b) and (c) of the Code
(applying an eighty percent (80%) common ownership standard except for purposes
of determining whether a Participant has incurred a Separation from Service
requiring a distribution of the portion of a Participant’s Account attributable
to deferred Base Salary that would otherwise have been paid in 2014 or later,
and deferred Incentive Awards and Performance Awards that would otherwise have
been paid in 2015 or later, for which purpose a fifty percent (50%) common
ownership standard shall be applied in accordance with Treasury Regulation
§1.409A-1(h)(3)). A business entity which is a predecessor to an Employer shall
be treated as an Affiliate if the Employer maintains a plan of


1

--------------------------------------------------------------------------------





such predecessor business entity or if, and to the extent that, such treatment
is otherwise required by regulations under section 414(a) of the Code. A
business entity shall also be treated as an Affiliate if, and to the extent
that, such treatment is required by regulations under section 414(o) of the
Code. In addition to said required treatment, the Executive Vice President &
Chief Human Resources Officer may, in his or her discretion, designate as an
Affiliate any business entity which is not such a “controlled group,” “common
control” or “predecessor” business entity but which is otherwise affiliated with
an Employer, subject to such limitations as the Executive Vice President & Chief
Human Resources Officer may impose.


1.2.4.     Annual Valuation Date - each December 31.


1.2.5.     Base Salary - a Participant’s base or regular compensation, including
vacation, sick leave, and certain other forms of paid time off, and any
non-stock periodic incentive pay, but excluding short-term disability benefit
payments, all forms of non-cash compensation, all Incentive Awards, and amounts
paid in addition to base compensation, including by way of illustration but not
limited to medical director fees, hospital pay and stipends, overtime, premium
shift pay, bonuses, referral awards, and severance or separation pay. The
Administrative Committee may include certain classes of compensation in, or
exclude classes of compensation from, Base Salary, by action communicated to
Participants.


1.2.6.     Beneficiary - a beneficiary designated by a Participant (or
automatically by operation of the Plan Statement) to receive all or a part of
the Participant’s Account in the event of the Participant’s death prior to full
distribution thereof. A beneficiary so designated shall not be considered a
Beneficiary until the death of the Participant.


1.2.7.     Board of Directors or Board - the Board of Directors of UnitedHealth
Group or its successor. “Board of Directors” shall also mean and refer to any
properly authorized committee of the Board of Directors.


1.2.8.     CEO - the Chief Executive Officer of UnitedHealth Group or his or her
delegee for Plan purposes.


1.2.9.     Code - the Internal Revenue Code of 1986, as amended.


1.2.10. Effective Date - January 1, 2020. Except as otherwise provided herein,
the benefits payable to any Participant who incurred a Separation from Service
prior to January 1, 2020, shall be determined by the substantive terms of the
Plan Statement as then in effect.


1.2.11.     Eligible Grade Level -


(a)
In General. For regular full-time or part-time employees: the Executive
Leadership Team; the Senior Leadership Team; Salary Grades 31, 32, 91, and 92
(but only if base salary is equal to or exceeds any specific compensation
criteria established by the Executive Vice President & Chief Human Resources
Officer); Medical Director Grades M2, M3 and M4 (but only if base salary is
equal to or exceeds any specific compensation criteria established by the
Executive Vice President & Chief Human Resources Officer); and Sales Band SSL
(but only if base salary is equal to or exceeds any specific compensation
criteria established by the Executive Vice President & Chief Human Resources
Officer).



2

--------------------------------------------------------------------------------







(b)
Authority to Make Changes. Notwithstanding the foregoing, the Executive Vice
President & Chief Human Resources Officer may from time to time in his or her
discretion modify the applicable eligible grade levels, the compensation
criteria and the full-time and part-time criteria.



1.2.12. Employers - UnitedHealth Group; each business entity listed as an
Employer in the Schedule I to this Plan Statement; any other business entity
that employs persons who are selected for participation under Section 2.3 of in
this Plan; and any successor thereof.


1.2.13.    ERISA - the Employee Retirement Income Security Act of 1974, as
amended.


1.2.14.    Executive Vice President & Chief Human Resources Officer - the
Executive Vice President & Chief Human Resources Officer of UnitedHealth Group,
and his or her successors.


1.2.15.    Incentive Award - any annual incentive awards that are payable under
the Rewarding Results Plan or Executive Incentive Plan, or any other annual
incentive plan designated by the Executive Vice President & Chief Human
Resources Officer.


1.2.16.    Participant - an employee of an Employer who is selected for
participation in this Plan in accordance with the provisions of Section 2 and
who either has been automatically enrolled under Section 3 or has elected to
defer compensation under Section 4. An employee who has become a Participant
shall continue to be a Participant in this Plan until the date of the
Participant’s death or, if earlier, the date when the Participant has received a
distribution of the Participant’s entire Account.


1.2.17.    Performance Award - any incentive awards that are payable under the
Executive Incentive Plan for performance over a performance cycle of more than
one year or under any other long-term incentive plan designated by the Executive
Vice President & Chief Human Resources Officer.


1.2.18.    Plan - the two nonqualified, unfunded, deferred compensation programs
maintained by the Employers for the benefit of Participants eligible to
participate therein, as set forth in this Plan Statement: (1) the 401(k)
Restoration Option Plan (which is attributable to credits to Accounts described
in Section 3 for Plan Years ending on or before December 31, 2008), and (2) the
Incentive Deferral and Salary Deferral Option Plan (which is attributable to
credits to Accounts described in Section 4). (As used herein, “Plan” does not
refer to the document pursuant to which the Plan is maintained. That document is
referred to herein as the “Plan Statement”.) The Plan shall be referred to as
the “UnitedHealth Group Executive Savings Plan.” The Plan consists of two
distinct and mutually exclusive parts applicable to different benefits depending
on when the benefit was earned under this Plan. These two (2) parts are:


(a)
2004 Executive Savings Plan or Post 2003 Executive Savings Plan. The part of the
Plan that consists of all amounts deferred on or after January 1, 2004,
including any deferrals of Incentive Awards earned in 2003 but payable in 2004.



3

--------------------------------------------------------------------------------







(b)
Legacy Executive Savings Plan. The part of the Plan that consists of all amounts
deferred prior to January 1, 2004.



1.2.19.    Plan Statement - for purposes of the 2004 Executive Savings Plan (as
described in Section 1.2.18(a)), “Plan Statement” means this document entitled
“UnitedHealth Group Executive Savings Plan (2020 Statement)” as adopted by the
Executive Vice President & Chief Human Resources Officer and generally effective
as of January 1, 2019, as the same may be amended from time to time thereafter.
For purposes of the Legacy Executive Savings Plan (as described in Section
1.2.18(b)), “Plan Statement” means the document entitled “UnitedHealth Group
Executive Savings Plan (1998 Statement)” as adopted by the Senior Vice President
Human Capital and generally effective as of January 1, 1998, as the same may be
amended from time to time thereafter. The plan document for the UnitedHealth
Group Executive Savings Plan consists of the Plan Statement for the 2020
Executive Savings Plan and the plan statement for the Legacy Executive Savings
Plan. Notwithstanding the foregoing, the UnitedHealth Group Employee Benefits
Committee has exercised its administrative authority under the Legacy Plan
statement to provide that, except as otherwise provided herein, benefits accrued
under the Legacy Plan will be administered in accordance with the Plan Statement
in the same manner as benefits accrued under the 2004 Executive Savings Plan,
the terms of this Plan Statement shall also apply to all benefits accrued under
the Legacy Plan, except as otherwise provided in Section 9.2(c), 9.2(d),
9.3.4(c), 9.8.1(f), or any other provision that either by its terms is not
applicable to amounts deferred under the Legacy Plan, or that if applied to
amounts under the Legacy Plan would cause such amounts to become subject to
section 409A of the Code.


1.2.20.    Plan Year - the twelve (12) consecutive month period ending on any
Annual Valuation Date.


1.2.21.    Section 16 Officer - an officer of an Employer who is subject to the
provisions of Section 16 of the Securities Exchange Act of 1934, as amended.


1.2.22.    Separation from Service - a severance of an employee’s employment
relationship with the Employers and all Affiliates for any reason as defined in
section 409A of the Code and Regulation § 1.409A-1(h). The Employers shall
determine whether an employee has incurred a Separation from Service in
accordance with section 409A of the Code and Regulation § 1.409A-1(h).


1.2.23.    Specified Employee - an employee who, as of the date of the
employee’s Separation from Service, is a key employee of an Employer or an
Affiliate within the meaning of section 409A of the Code and determined pursuant
to procedures adopted by UnitedHealth Group.


1.2.24.    UnitedHealth Group - UNITEDHEALTH GROUP INCORPORATED, a Delaware
corporation, or any successor thereto.


1.2.25.    Valuation Date - any day that the U.S. securities markets are open
and conducting business.


1.3    Special Eligibility Rules.


4

--------------------------------------------------------------------------------







1.3.1.    Special Eligibility Rule for Certain Employees in the SBL Band.
Effective January 1, 2003, UnitedHealth Group modified the Eligible Grade
Levels. Any employee who (i) was deferring under the Legacy Executive Savings
Plan in 2002, (ii) was transferred from Salary Grade 31 or 32 to the new SBL
Sales Band in 2002 or 2003, and (iii) whose Base Salary equals or exceeds the
compensation criteria level in effect for 2002, shall be considered to be
eligible to continue to participate in the Legacy Executive Savings Plan for
2003 and in this Plan for 2004 and all subsequent Plan Years, provided (a) such
employee remains in the SBL Sales Band or transfers to the SSL Sales Band, (b)
such employee’s Base Salary for 2003 and all later years equals or exceeds the
compensation criteria level in effect for 2002, and (c) such employee
continuously elects to defer under the Legacy Executive Savings Plan for 2003
and this Plan for 2004 and later years. Any employee described in this Section
1.3.1 who declines to participate in the Legacy Executive Savings Plan for 2003
or this Plan for 2004 or any later year shall not be eligible to participate in
this Plan for any subsequent Plan Year unless such employee enters an Eligible
Grade Level and is selected for participation for a subsequent Plan Year by the
Executive Vice President & Chief Human Resources Officer.


1.3.2.    Special Eligibility Rule for 2007. Effective for the Plan Year
beginning January 1, 2007, UnitedHealth Group increased the compensation
criteria for the Eligible Grade Levels (described in Section 1.2.11). Any
employee (i) who was deferring under this Plan, the American Medical Security
Nonqualified Executive Retirement Plan, the PacifiCare Health Systems, Inc.
Statutory Restoration Plan or the PacifiCare Health Systems, Inc. Non-Qualified
Deferred Compensation Plan in 2006, (ii) who remains in an eligible grade level,
and (iii) whose Base Salary equals or exceeds the compensation criteria level in
effect for 2006, shall be considered to be eligible to continue to participate
in the Plan for 2007 and all subsequent Plan Years, provided (a) such employee
remains in an eligible grade level, (b) such employee’s Base Salary for 2007 and
all later years equals or exceeds the compensation criteria in effect for 2006,
and (c) such employee continues to elect to defer under the Plan for 2007 and
later years. Any employee described in this Section 1.3.2 who declines to
participate in the Plan for 2007 or any later year shall not be eligible to
participate in the Plan for any subsequent Plan Year unless such employee is in
an Eligible Grade Level and is selected for participation for a subsequent Plan
Year by the Executive Vice President & Chief Human Resources Officer.


1.4.    Special Transitional Rules under Section 409A of the Code. Under the
special transitional rules under section 409A of the Code and related treasury
regulations and guidance, UnitedHealth Group shall permit any Participant:


(i)
who was first eligible to participate in the Plan as of January 1, 2005, or who
first became eligible to participate in the Plan during the 2005 Plan Year,



(ii)
who elected to defer under the Plan in 2005, and



(iii)
who continued to be employed by the Employer and all Affiliates on September 12,
2006

(iv)



to elect a different form of distribution for that portion of the Participant’s
Account attributable to deferrals and matching credit (if any) for the 2006 Plan
Year, including deferrals of incentive awards earned in 2006 and paid in 2007.
To be effective, the new distribution election must be


5

--------------------------------------------------------------------------------





received by the Executive Vice President & Chief Human Resources Officer or his
or her designee prior to December 31, 2006 (or such earlier deadline designated
by the Executive Vice President & Chief Human Resources Officer). It is intended
that any election made pursuant to this Section 1.4 shall not be treated as a
change in the form or timing of payment under section 409A(a)(4) of the Code or
an acceleration of payment under section 409A(a)(3) of the Code.
SECTION 2
ELIGIBILITY TO PARTICIPATE


2.1.    Selection for Participation in the Plan. Only employees who are in an
Eligible Grade Level, who are selected for participation in this Plan by the
Executive Vice President & Chief Human Resources Officer (or, for a Section 16
Officer, by the Board of Directors) and who are notified that they are selected
for participation shall be eligible to become a Participant in this Plan. The
Executive Vice President & Chief Human Resources Officer shall not select any
employee for participation unless the Executive Vice President & Chief Human
Resources Officer determines that such employee is a member of a select group of
management or highly compensated employees (as that expression is used in
ERISA).


2.2.    Enrollment Requirements. As a condition to participation, each selected
employee who is eligible to participate in this Plan as of the first day of a
Plan Year shall complete, execute and return to the Executive Vice President &
Chief Human Resources Officer or his or her designee an election form prior to
the first day of such Plan Year, or such earlier deadline as may be established
by the Executive Vice President & Chief Human Resources Officer or his or her
designee.


Notwithstanding the foregoing, a selected employee who first becomes eligible to
participate in this Plan (and all other like-type plans of the Employers and all
Affiliates which are required to be aggregated for purposes section 409A of the
Code) after the first day of a Plan Year must complete these requirements with
respect to deferrals of Base Salary within thirty (30) days after such employee
first becomes eligible to participate in this Plan, or within such earlier
deadline as may be established by the Executive Vice President & Chief Human
Resources Officer, in his or her sole discretion, in order to participate for
such period. In such event, such employee’s participation in this Plan shall
commence as soon as administratively feasible after he or she elects to
participate in this Plan, and such employee shall be permitted to defer under
this Plan the portion of the employee’s Base Salary that is earned with respect
to services performed on and after the employee’s participation commencement
date. Effective January 1, 2020, such an employee shall not be eligible to defer
any portion of his or her Incentive Award earned during the Plan Year that
includes the participation commencement date.
Each selected employee who is eligible to participate in this Plan shall
commence participation in this Plan only after the employee has met all
enrollment requirements set forth in this Plan Statement and required by
Executive Vice President & Chief Human Resources Officer, including returning
all required documents to the Executive Vice President & Chief Human Resources
Officer within the specified time period. Notwithstanding the foregoing, the
Executive Vice President & Chief Human Resources Officer or his or her designee
shall process such Participant’s deferral elections as soon as administratively
feasible after such deferral elections


6

--------------------------------------------------------------------------------





are received by the Executive Vice President & Chief Human Resources Officer or
his or her designee.
If an employee fails to meet all requirements contained in this Section 2.2
within the period required, that employee shall not be eligible to participate
in this Plan during such Plan Year. For the avoidance of doubt, neither this
Section 2.2 nor any other provision of this Section 2 shall be construed to
permit a Participant who ceases to be an Eligible Employee and in a subsequent
Plan Year again becomes an Eligible Employee to participate before the beginning
of the Plan Year following the Plan Year in which he or she again becomes an
Eligible Employee, unless the Participant is rehired following a termination of
employment in which event Section 2.3 shall govern.
2.3.    Special Eligibility Rule For Former Participants. If a Participant
terminates employment with the Employer and all Affiliates and such Participant
is subsequently rehired by an Employer as an Eligible Employee, then:


(a)
If the Participant is rehired in the same Plan Year as the Plan Year in which
the Participant terminated employment, then the Participant’s deferral elections
for the Plan Year (if any) shall be automatically reinstated and shall apply to
all compensation received after rehire (including Base Salary received in the
remainder of the Plan Year and Incentive Awards earned during the Plan Year but
paid in a subsequent Plan Year), or



(b)
If the Participant is rehired in a subsequent Plan Year, and is selected for
participation in this Plan by the Executive Vice President & Chief Human
Resources Officer (or, for a Section 16 Officer, by the Board of Directors), and
either



(i)
has been paid all amounts deferred under this Plan (and all other like-type
plans of the Employers and all Affiliates which are required to be aggregated
for purposes of section 409A of the Code), and on and before the date of the
last payment was not eligible to continue (or elect to continue) to participate
in this Plan (and all other like-type plans of the Employers and all Affiliates
which are required to be aggregated for purposes of section 409A of the Code)
for periods after the last payment, or



(ii)
has not been eligible to participate in this Plan (or any other like-type plan
of any Employer or Affiliate which is required to be aggregated with this Plan
for purposes of section 409A of the Code) at any time during the twenty-four
(24) month period ending on the date such employee is selected for participation
in this Plan, other than by the accrual of earnings,



the Executive Vice President & Chief Human Resources Officer (or, for a Section
16 Officer, the Board of Directors) may designate that such employee shall be
allowed to reenter the Plan as a Participant as of a fixed prospective date that
is other than the first day of a Plan Year so long as that prospective date is
within thirty (30) days of selection. Such employee shall be subject to the same
enrollment requirements as any other selected employee who first becomes
eligible to participate in this Plan after the first day of a Plan Year as
provided in Section 2.2. A Participant


7

--------------------------------------------------------------------------------





whose employment is transferred to an Affiliate that has not adopted this Plan
(or any other like-type plan which is required to be aggregated with this Plan
for purposes of section 409A of the Code) and who otherwise meets the
requirements of this Section 2.3 shall be treated as having terminated
employment.
2.4.    Special Rule For Certain Employees of Acquired Companies. If an employee
of any company that is acquired by an Employer or an Affiliate:
(a)
is employed in an Eligible Grade Level,



(b)
has not been eligible to participate in any account balance deferred
compensation plan which is required to be aggregated with this Plan for purposes
of section 409A of the Code (other than by the accrual of earnings) at any time
during the twenty-four (24) month period ending on the date such employee is
selected for participation in this Plan, and



(c)
is selected for participation in this Plan by the Executive Vice President &
Chief Human Resources Officer (or, for a Section 16 Officer, by the Board of
Directors),



the Executive Vice President & Chief Human Resources Officer (or, for a Section
16 Officer, the Board of Directors) may designate that such employee shall be
allowed to enter the Plan as a Participant as of a fixed prospective date that
is other than the first day of a Plan Year so long as that prospective date is
within thirty (30) days of selection. Such employee shall be subject to the same
enrollment requirements as any other selected employee who first becomes
eligible to participate in this Plan after the first day of a Plan Year as
provided in Section 2.2.
2.5.    Termination of Participation. If an employee selected for participation
in this Plan for one Plan Year is not selected for a subsequent Plan Year, no
further deferrals shall be made by or for such employee in that subsequent Plan
Year. If an employee selected for participation in this Plan ceases to be a
member of a select group of management or highly compensated employees (as that
expression is used in ERISA), such employee’s deferral elections shall be
cancelled as of the first day of the Plan Year beginning after such employee
ceases to be a member of a select group of management or highly compensated
employees; provided that any deferral election made with respect to an Incentive
Award earned during a prior Plan Year will continue to apply even if the
Incentive Award is payable after the first day of such Plan Year. In the event
that a Participant is no longer eligible to defer compensation under this Plan,
the Participant’s Account shall continue to be governed by the terms of this
Plan Statement until such time as the Participant’s Account is paid in
accordance with the terms of the Plan.


2.6.    Special Rule for Overseas Employees. If an employee is compensated by an
Affiliate located outside of the United States, and such compensation is paid
outside of the United States (an “Overseas Employee”), such employee shall not
be eligible to participate in the Plan. If a Participant becomes an Overseas
Employee, any compensation paid by such Affiliate shall not be included in his
or her Incentive Award, Performance Award or Base Salary for purposes of Section
4, and the last sentence of Section 2.5 shall apply to such Participant as if he
or she had ceased to be a member of a select group of management or highly
compensated employees. If an otherwise eligible employee ceases to be an
Overseas Employee during a Plan Year, and is or


8

--------------------------------------------------------------------------------





becomes employed within the United States in an Eligible Grade Level, such
employee shall be subject to the same enrollment requirements as any other
selected employee who first becomes eligible to participate in this Plan after
the first day of a Plan Year as provided in Section 2.2. Notwithstanding the
foregoing, an employee who is compensated both by an Employer located within the
United States and an Affiliate located outside of the United States during the
same period, may continue to be, or, if otherwise eligible, may become, a
Participant, but only compensation paid within the United States shall be
included in his or her Incentive Award, Performance Award or Base Salary. For
purposes of this Section 2.6, Puerto Rico, and any other territory or possession
of the United States that is not subject to the Internal Revenue Code of 1986,
shall be considered to be outside of the United States.
2.7.    Treatment of Certain Transferred Participants. Optum Medical Services,
P.C. is a wholly owned indirect subsidiary of UnitedHealth Group, which sponsors
the Optum Partner Services Executive Savings Plan (the “Optum ESP”), a
nonqualified deferred compensation plan for the benefit of Optum Medical
Services, P.C., and its respective affiliates, all of which are Affiliates as
defined in this Plan. The following rules shall apply to transfers of employment
between an Employer and any other Affiliate that occurs during a Plan Year:
(a)
If a participant in either this Plan or the Optum ESP is transferred during a
Plan Year to the employ of any Employer or Affiliate that has adopted either
this Plan or the Optum ESP as of the first day of the Plan Year (the “New
Participating Employer”), then the deferral elections made under either this
Plan or the Optum ESP shall be applied to compensation paid by the New
Participating Employer as follows:

(i)
An election to defer Base Salary for the Plan Year in which such transfer occurs
shall be treated as an election to defer the same percentage of the
Participant’s Base Salary paid by the New Participating Employer under either
this Plan or the Optum ESP for the balance of the Plan Year.

(ii)
An election to defer any incentive compensation paid with respect to a
performance period of not more than one year, which performance period either
coincides with or is contained with the Plan Year, shall be treated as an
election to defer the same percentage of any incentive compensation plan
sponsored by the New Participating Employer for a performance period of not more
than one year which performance period either coincides with or is contained
with the Plan Year, but only if, at the time the participant made the original
deferral election he could have made an election to defer such incentive
compensation consistent with section 409A (regardless of whether the Plan or
Optum ESP would have permitted such an election).

(iii)
If the participant is participating in any long-term incentive plan with a
performance period that exceeds one year, and is transferred during such
performance period, any election to defer any long-term incentive compensation
paid with respect to such performance period, shall be treated as an election to
defer the same percentage of any long-term incentive compensation plan sponsored
by the New Participating Employer for a performance period that ends on the same
date as the original performance period, but only to the extent, at the



9

--------------------------------------------------------------------------------





time the participant made the original deferral election he could have made an
election to defer such incentive compensation consistent with section 409A
(regardless of whether the Plan or Optum ESP would have permitted such an
election).
(iv)
If the participant first became eligible to participate in the Plan or Optum ESP
in the Plan Year in which the transfer occurs, and was permitted to make an
election because of his initial eligibility, the rules described above shall
apply to the remaining portion of the Plan Year, and whether the Employer or
Affiliate to which the participant is transferred is a New Participating
Employer shall be determined by whether the Employer or Affiliate had adopted
either this Plan or the Optum ESP on the date of the participant’s initial
eligibility.

(b)
Except as otherwise provided in (a), or as otherwise required by Section 409A of
the Code, a participant’s deferral election shall not apply to any compensation
paid by any Employer or Affiliate other than the Employer or Affiliate by which
he was employed at the time the election was made, provided, however, that:

(i)
To the extent any form of incentive compensation with respect to which a
Participant has made a deferral election becomes payable after the Participant’s
employment has been transferred to another Employer or Affiliate, it shall be
deferred as if the Participant had still been employed by an Employer at the
time of payment.

(ii)
Nothing contained herein shall preclude the Administrative Committee (or, for a
Section 16 Officer, the Board of Directors) from permitting an Eligible Employee
to make a deferral election following a transfer of employment if such election
would otherwise be permitted under Section 4.

(c)
Accounts representing compensation deferred under the Optum ESP of a person
whose employment is transferred to an Employer may be transferred to this Plan,
and the Account balance of a Participant whose employment is transferred to an
Affiliate that participates in the Optum ESP may be transferred to the Optum
ESP, in both cases in accordance with procedures, and subject to limitations,
established by the Administrative Committee; provided, however, that such
transfer shall have no effect on the time or form of payment of the amount
transferred, except as otherwise permitted by section 409A of the Code.

SECTION 3
401(K) RESTORATION OPTION PLAN


The 401(k) Restoration Option Plan was eliminated effective for Plan Years
beginning on or after January 1, 2009. Any amounts deferred under the 401(k)
Restoration Option Plan for Plan Years beginning on or after January 1, 2004 and
prior to January 1, 2009, and any matching credits on such deferrals shall
continue to held in Participants’ Accounts under this Plan and shall be governed
by the terms of this Plan Statement until such time as the Accounts are paid in
accordance with the terms of the Plan.


10

--------------------------------------------------------------------------------





SECTION 3
INCENTIVE DEFERRAL OPTION AND
SALARY DEFERRAL OPTION PLAN


4.1.    Incentive Deferral Option (for Annual Awards).
4.1.1.    Amount of Deferrals. A Participant may elect to defer between (and
including) 1% and 100% of such Participant’s Incentive Award (or may elect not
to defer). To be effective for an Incentive Award paid during a Plan Year, the
deferral election must be received by the Executive Vice President & Chief Human
Resources Officer or his or her designee prior to the first day of the Plan Year
in which the Incentive Award is earned. Such election shall be irrevocable for
the Plan Year with respect to which it is made once it has been accepted by the
Executive Vice President & Chief Human Resources Officer. Effective January 1,
2020, a Participant who first becomes eligible to participate in the Plan on or
after the first day of a Plan Year, shall not be eligible to defer any portion
of his or her Incentive Award earned during the Plan Year during which he or she
becomes eligible to Participate.
4.1.2.    Crediting to Accounts. The Executive Vice President & Chief Human
Resources Officer shall cause to be credited to the Account of each Participant
the amount, if any, of such Participant’s voluntary deferrals of any Incentive
Awards under Section 4.1.1. Such amount shall be credited as soon as
administratively feasible after the day such Incentive Award would otherwise
have been paid to the Participant, and shall be fully vested.
4.1.3.    Matching Credits. For Incentive Awards that are earned through the
2019 Plan Year (and paid in 2020), the Executive Vice President & Chief Human
Resources Officer shall cause to be credited to the Account of each Participant
an additional matching amount equal to 50% of the amount credited to such
Participant’s Account under Section 4.1.2 above. For this purpose, however,
deferrals at a rate exceeding 6% of the Participant’s Incentive Award shall be
disregarded. Commencing with Incentive Awards earned in the 2020 Plan Year,
matching amounts will be credited with respect to the portion of such Incentive
Awards that is deferred if and only if the Executive Vice President & Chief
Human Resources Officer, in his or her sole discretion, affirmatively declares
that matching amounts shall be credited (and the amount of such matching
amounts, if any). Such matching amounts shall be credited as soon as
administratively feasible on or after the day the related deferral of the
Incentive Award is credited, or in the case of Incentive Awards earned in 2020
and thereafter, as soon as administratively feasible after the Executive Vice
President & Chief Human Resources Officer determines the amount of such matching
contributions, if any, and in either case shall be fully vested (except as
otherwise determined by the Executive Vice President & Chief Human Resources
Officer in the case of matching contributions made with respect to Incentive
Awards earned in 2020 and thereafter).
4.2    Salary Deferral Option.
4.2.1.    Amount of Deferrals. A Participant may elect to defer between (and
including) 1% and 80% of such Participant’s Base Salary for a Plan Year (or may
elect not to defer). To be effective for a Plan Year, the deferral election must
be received by the Executive Vice President & Chief Human Resources Officer or
his or her designee prior to the first day of the Plan Year (or such


11

--------------------------------------------------------------------------------





earlier deadline designated by the Executive Vice President & Chief Human
Resources Officer). Such election shall be irrevocable for the Plan Year with
respect to which it is made once it has been accepted by the Executive Vice
President & Chief Human Resources Officer. If a Participant first becomes
eligible to participate in the Plan after the first day of such Plan Year, the
Participant’s deferral election shall apply with respect to Base Salary paid for
services to be performed after the deferral election is received by the
Executive Vice President & Chief Human Resources Officer or his or her designee.
4.2.2.    Crediting to Accounts. The Executive Vice President & Chief Human
Resources Officer shall cause to be credited to the Account of each Participant
the amount, if any, of such Participant’s voluntary deferrals of salary or other
pay under Section 4.2.1. Such amount shall be credited as soon as
administratively feasible after the day such salary or other pay would otherwise
have been paid to the Participant, and shall be fully vested.
4.2.3.    Matching Credits. Commencing with Base Salary paid in the 2020 Plan
Year, matching amounts will be credited with respect to the portion of such Base
Salary that is deferred if and only if the Executive Vice President & Chief
Human Resources Officer, in his or her sole discretion, affirmatively declares
that matching amounts shall be credited (and the amount of such matching
amounts, if any). Such matching amounts shall be credited as soon as
administratively feasible on or after the day the related deferral of the Base
Salary is credited, or as soon as administratively feasible after the Executive
Vice President & Chief Human Resources Officer determines the amount of such
matching contributions, if any, and in either case shall be fully vested (except
as otherwise determined by the Executive Vice President & Chief Human Resources
Officer).
4.3    Performance Award Deferral Option (for Long-Term Awards).
4.3.1.    Amount of Deferrals. A Participant may elect to defer between (and
including) 1% and 100% of such Participant’s Performance Award (or may elect not
to defer). To the extent permitted under section 409A of the Code and related
Regulations and guidance, the deferral election must be received by the
Executive Vice President & Chief Human Resources Officer or his or her designee
prior to the first day of the last Plan Year in the performance period (or any
later deadline designated by the Executive Vice President which is at least six
(6) months before the end of the performance period). Such election shall be
irrevocable for the applicable performance period with respect to which it is
made once it has been accepted by the Executive Vice President & Chief Human
Resources Officer.
4.3.2.    Crediting to Accounts. The Executive Vice President & Chief Human
Resources Officer shall cause to be credited to the Account of each Participant
the amount, if any, of such Participant’s voluntary deferrals of any Performance
Awards under Section 4.3.1. Such amount shall be credited as soon as
administratively feasible after the day such Performance Award would otherwise
have been paid to the Participant, and shall be fully vested.
4.3.3.    No Matching Credits. No matching amounts shall be credited for
deferrals of Performance Awards under Section 4.3.1.


12

--------------------------------------------------------------------------------







4.4.    Employer Discretionary Supplements. Upon written notice to one or more
Participants and to the Executive Vice President & Chief Human Resources
Officer, the CEO (or, for any Section 16 Officer, the Board of Directors) may
(but is not required to) determine that additional amounts shall be credited to
the Accounts of such Participants. Such notice shall also specify the date of
such crediting. Notwithstanding Section 7, such notice may also establish
vesting rules for such amounts, in which case separate Accounts shall be
established for such amounts for such Participants.
4.5    Limitation on Deferrals. Notwithstanding any other provision of this Plan
Statement, any amount deferred by a Participant from any paycheck shall not
exceed the amount that would accommodate current payment of all required
withholdings from such paycheck.
SECTION 5
CREDITS FROM MEASURING INVESTMENTS
5.1    Designation of Measuring Investments. Through a voice response system (or
other written or electronic means) approved by the Executive Vice President &
Chief Human Resources Officer, each Participant shall designate the following
“Measuring Investments,” which shall be used to determine the value of such
Participant’s Account (until changed as provided herein):
(c)
One or more Measuring Investments for the current Account balance, and

(d)
One or more Measuring Investments for amounts that are credited to the Account
in the future.

The Accounts and such Measuring Investments are specified solely as a device for
computing the amount of benefits to be paid by the Employers under the Plan, and
the Employers are not required to purchase such investments. The Measuring
Investments shall be listed in the enrollment guide for the Plan. Participants
may change the Measuring Investment designations for their Accounts as of any
business date of the Plan Year.
5.2    UnitedHealth Group Stock as Measuring Investment. The Board of Directors
may (but shall not be required to) determine that the Measuring Investments
available for election by Participants will include deemed (but not actual)
investment in the common stock of UnitedHealth Group, valued at the closing
price of UnitedHealth Group common stock as reported on the New York Stock
Exchange composite tape on the applicable Valuation Date.
5.3    Operational Rules for Measuring Investments. The Executive Vice President
& Chief Human Resources Officer shall adopt rules specifying the Measuring
Investments, the circumstances under which a particular Measuring Investment may
be elected, or shall be automatically utilized, the minimum or maximum amount or
percentage of an Account which may be allocated to a Measuring Investment, the
procedures for making or changing Measuring Investment elections, the extent (if
any) to which Beneficiaries of deceased Participants may make Measuring
Investment elections and the effect of a Participant’s or Beneficiary’s failure
to make an effective Measuring Investment election with respect to all or any
portion of an Account. Notwithstanding the foregoing, any rules or revision with
respect to deemed investment


13

--------------------------------------------------------------------------------





in the common stock of UnitedHealth Group elections by a Section 16 Officer
shall be made only by the Board of Directors.
SECTION 6
OPERATIONAL RULES
6.1    Operational Rules for Deferrals. Commencing with the elections made
during the 2019 open enrollment period for the 2020 Plan Year, a Participant’s
elections to defer compensation under Section 4 that are made for a Plan Year
shall apply to such Plan Year and to any subsequent Plan Year, unless the terms
of the election materials for such subsequent Plan Year specify that the prior
Plan Year’s election shall not remain in effect, or the Participant makes an
affirmative election for such Plan Year. Whether an election made in a prior
enrollment period will apply to a subsequent Plan Year will be specified in the
applicable election materials for such subsequent Plan Year. Deferral elections
made prior to the 2019 open enrollment period were “evergreen” and intended to
apply to all future Plan Years until changed; such elections shall not apply to
the 2020 Plan Year or subsequent Plan Years unless affirmatively made as
provided above. If a Participant’s pay after deferrals is not sufficient to
cover pre-tax and after-tax benefit payroll deductions, and tax or other payroll
withholding requirements, the Participant’s deferrals shall be reduced to the
extent necessary to meet such requirements.
6.2    Establishment of Accounts. There shall be established for each
Participant an unfunded, bookkeeping Account.
6.3    Adjustment of Accounts. The Executive Vice President & Chief Human
Resources Officer shall cause the value of each Account to be increased (or
decreased) from time to time for additions distributions, investment gains (or
losses) and expenses charged to the Account.
6.4    Accounting Rules. The Executive Vice President & Chief Human Resources
Officer may adopt (and revise) accounting rules for adjustment of the Accounts.
SECTION 7
VESTING OF ACCOUNTS
The Account of each Participant shall be fully (100%) vested and nonforfeitable
at all times (except for any special vesting rules that apply to Employers
discretionary supplements under Section 4.4).
SECTION 8
SPENDTHRIFT PROVISION
Participants and Beneficiaries shall have no power to transfer any interest in
an Account nor shall any Participant or Beneficiary have any power to
anticipate, alienate, dispose of, pledge or encumber the same while it is in the
possession or control of the Employers, nor shall the Executive Vice President &
Chief Human Resources Officer recognize any assignment thereof, either in whole
or in part, nor shall the Account be subject to attachment, garnishment,
execution following judgment or other legal process (including without
limitation any domestic relations order, whether or not a “qualified domestic
relations


14

--------------------------------------------------------------------------------





order” under section 414(p) of the Code and section 206(d) of ERISA) before the
Account is distributed to the Participant or Beneficiary.
The power to designate Beneficiaries to receive the Account of a Participant in
the event of such Participant’s death shall not permit or be construed to permit
such power or right to be exercised by the Participant so as thereby to
anticipate, pledge, mortgage or encumber such Participant’s Account or any part
thereof. Any attempt by a Participant to so exercise said power in violation of
this provision shall be of no force and effect and shall be disregarded by the
Executive Vice President & Chief Human Resources Officer.
SECTION 9
DISTRIBUTIONS
9.1    Time of Distribution to Participant.
9.1.1.    General Rule. Upon Participant’s Separation from Service, the Employer
shall commence payment of such Participant’s Account (reduced by the amount of
any applicable payroll, withholding and other taxes) in the form and at the time
designated by the Participant pursuant to Section 9.3.
9.1.2.    No Application for Distribution Required. A Participant’s Account
shall be distributed automatically following the Participant’s Separation from
Service’. A Participant shall not be required to apply for distribution.
9.1.3.    Code § 162(m) Delay. If the Executive Vice President & Chief Human
Resources Officer reasonably determines that if a Participant’s Account were
distributed at the time otherwise provided in this Section 9, deduction of all
or a portion of such distribution would not be permitted due to the application
of section 162(m) of the Code (as in effect prior to January 1, 2018),
distribution of such portion shall be deferred until the first year in which the
Executive Vice President & Chief Human Resources Officer reasonably anticipates,
or should reasonably anticipate, that the deduction of such payment will not be
barred by application of section 162(m); provided that distributions of all such
amounts under the Plan, or any other plan that must be aggregated with this Plan
for purposes of section 409A of the Code, are so delayed. Where the payment is
delayed to a date on or after the Participant’s Separation from Service, the
payment will be considered a payment upon a separation from service for purposes
of Section 9.2(d). No election may be provided to the service provider with
respect to the timing of the payment under this Section 9.1.3.
9.1.4.    Effect of Reemployment. If a Participant is reemployed by the Employer
or an Affiliate after Separation from Service,distribution of the Participant’s
Account shall be made in the manner described in Section 9.2 and shall not be
suspended as a result of Participant’s reemployment.
9.2    Form of Distribution. Distribution of the Participant’s Account shall be
made in whichever of the following forms as the Participant shall have
designated at the time of his or her enrollment (as described in Section 9.3):


15

--------------------------------------------------------------------------------







(a)
Lump Sum. In the form of a single lump sum. The amount of such distribution
shall be determined as soon as administratively feasible as of a Valuation Date
following the Plan Year in which the Participant experienced a Separation from
Service, and shall be actually paid to the Participant as soon as practicable
after such determination (but not later than the last day of the February
following such Plan Year).

(b)
Installments. In the form of a series of five (5) or ten (10) annual
installments. If a Participant elects to receive payments in the form of
installments, then pursuant to section 409A of the Code and the regulations
issued thereunder (and for purposes of the re-election provisions in Section
9.4.3), the series of installment payments shall be treated as the entitlement
to a single payment (rather than a series of separate payments).

(i)
General Rule. The amount of the first installment will be determined as soon as
administratively feasible as of a Valuation Date following the Plan Year in
which the Participant experienced a Separation from Service, and shall be
actually paid to the Participant as soon as practicable after such determination
(but not later than the last day of the February following such Plan Year). The
amount of future installments will be determined as soon as administratively
feasible following the end of each later Plan Year. The amount of each
installment shall be determined by dividing the Account balance as of the
Valuation Date as of which the installment is being paid, by the number of
remaining installment payments to be made (including the payment being
determined). Such installments shall be actually paid as soon as practicable
after each such determination (but not later than the last day of the February
following such Plan Year).

(ii)
Exception for Small Amounts. This Section 9.2(b)(ii) shall apply only if the
first installment is payable on or before December 31, 2018. Notwithstanding
anything to the contrary in the other paragraphs of this Section 9, if:

(A)
at the time of the payment of the first installment of any distribution of
installments from this Plan or any other account balance deferred compensation
plan of Employers or an Affiliate, the combined value of (1) the Participant’s
Account in this Plan as of the Valuation Date as of which such first installment
is to be determined and (2) the Participant’s post-2004 accounts in all other
account balance deferred compensation plans of the Employers or an Affiliate is
determined to be equal to or less than the applicable dollar amount under
Section 402(g)(1)(B) of the Code for the calendar year in which such first
installment is paid, and

(B)
all such other account balance deferred compensation plans in which the
Participant has an account provide for a mandatory small amount cashout of
elective deferrals on the same basis as this Section 9.2(b)(ii),

then, the portion of the Participant’s Account in this Plan which is payable in
the form of installments shall be distributed to the Participant in a lump sum
as soon as practicable after such Valuation Date (but not later than the last
day of the February following such Plan Year).


16

--------------------------------------------------------------------------------







(c)
Delayed Lump Sum. In the form of a single lump sum following the anniversary of
the Participant’s Separation from Service, as elected by the Participant. Except
as permitted under the provisions of Section 9.3.4, for amounts deferred through
the 2019 Plan Year, the anniversary elected must be either the fifth (5th) or
tenth (10) anniversary of the Participant’s Separation from Service. Commencing
with amounts deferred in 2020 pursuant to the 2019 open enrollment period, the
Participant may elect any anniversary of his or her Separation from Service from
the first (1st) anniversary through the tenth (10th) anniversary. The amount of
such distribution shall be determined as soon as administratively feasible as of
a Valuation Date following the Plan Year in which occurs the elected anniversary
of the Participant’s Separation from Service. Actual distribution shall be made
as soon as administratively practicable after such determination (but not later
than the last day of the February following the Plan Year in which occurs such
elected anniversary).

(d)
Six-Month Delay. If, however, the Participant is a Specified Employee on the
date of the Participant’s Separation from Service, distribution shall be delayed
until the later of (i) the date otherwise provided above, or (ii) the earlier of
(A) the first business day of the seventh month following the month in which
occurs the Participant’s Separation from Service or (B) the date of the
Participant’s death. All amounts that would otherwise have been paid prior to
such date shall be paid as soon as practicable after such date, and the timing
of payment of any subsequent installments shall be determined without regard to
this Section 9.2(d). The provisions of this Section 9.2(d) shall not apply to
the portion of a Participant’s Account (including the portion attributable to
the Legacy Plan) that was deferred prior to December 31, 2004, and vested on
December 31, 2004, including any earnings attributable to such portion.

9.3    Election of Form of Distribution by Participant.
9.3.1.    Initial Enrollment. Through a voice response system (or other written
or electronic means) approved by the Executive Vice President & Chief Human
Resources Officer, each Participant shall elect at the time of initial
enrollment in the Plan whether distribution shall be made (as described in
Section 9.2) in either (i) an immediate lump sum, (ii) five (5) or ten (10)
annual installments, or (iii) a delayed lump sum following the anniversary of
the Participant’s Separation from Service elected by the Participant (but not
later than the tenth such anniversary). Such election shall apply with respect
to distribution of that portion of the Participant’s Account attributable to
deferrals and matching credits (if any) for the Participant’s initial year of
participation in the Plan and any investment gains or losses on such deferrals
and matching credits (if any). An initial distribution election shall apply to
amounts deferred in a subsequent Plan Year, unless the terms of the election
materials for such Plan Year specify that the prior year’s distribution election
shall not remain in effect, or the Participant makes an affirmative election for
such Plan Year pursuant to Section 9.3.3.
9.3.2.    Default Election of Form of Distribution. If a Participant fails to
elect a form of distribution for any Plan Year, and no prior year election
applies pursuant to Section 9.3.1 or 9.3.3, such Participant shall be deemed to
have elected that distribution of amounts attributable to such Plan Year be made
in an immediate lump sum as described in Section 9.2(a). For avoidance of doubt,
if the terms of the election materials for a Plan Year specify that the prior


17

--------------------------------------------------------------------------------





year election will not remain in effect for such Plan Year, this Section 9.3.2
shall apply unless the Participant makes an affirmative election.
9.3.3.    Separate Distribution Elections Permitted for Subsequent Plan Years. A
Participant may elect a different form of distribution for that portion of the
Participant’s Account attributable to deferrals and matching credits (if any)
for each Plan Year with respect to which the Participant has elected to defer
any type of compensation, and any investment gains or losses on such deferrals
and matching credits (if any), regardless of whether the Participant has elected
(or been deemed to elect) a different form of distribution for prior Plan Years.
Through a voice response system (or other written or electronic means) approved
by the Executive Vice President & Chief Human Resources Officer, a Participant
may elect a separate form of distribution for that portion of the Participant’s
Account attributable to deferrals and matching credits (if any) attributable to
each Plan Year. To be effective for deferrals and matching credits (if any) for
a Plan Year, a distribution election must be received by the Executive Vice
President & Chief Human Resources Officer or his or her designee prior to the
first day of the Plan Year (or such earlier deadline designated by the Executive
Vice President & Chief Human Resources Officer). Distribution elections made for
amounts deferred during the 2019 Plan Year shall not apply to amounts deferred
in 2020 or subsequent Plan Years. Commencing with amounts deferred in 2020
pursuant to elections made during the 2019 open enrollment period, a
distribution election made pursuant to this Section 9.3.3 shall apply to amounts
deferred in a subsequent Plan Year, unless the terms of the election materials
for such subsequent Plan Year specify that the prior year’s distribution
election shall not remain in effect, or the Participant makes an affirmative
election for such Plan Year pursuant to this Section 9.3.3.
9.3.4.    Re-Election of Form of Distribution. Through a voice response system
(or other written or electronic means) approved by the Executive Vice President
& Chief Human Resources Officer, the Participant may elect from time to time to
change the form of payment for a specified portion of the Participant’s Account
or to delay payment of a specified portion of the Participant’s Account. Each
subsequent distribution election shall be effective as to the specified portion
of the Participant’s Account. Notwithstanding the foregoing, any new
distribution election shall be disregarded as if it had never been filed (and
the prior distribution election shall be given effect) unless the distribution
election:
(a)
is filed by a Participant while employed by the Employer or an Affiliate,

(b)
is filed with the Executive Vice President & Chief Human Resources Officer at
least twelve (12) months before the Participant’s Separation from Service or
death,

(c)
except in the case of the portion of the Participant’s Account attributable to
the Legacy Plan, has the effect of delaying payment of the lump sum (or, in the
case of installments which are treated as the entitlement to a single payment
(and not a series of separate payments), the initial commencement date) under
the prior election for at least five (5) years, and

(d)
shall not take effect until at least twelve (12) months after the date it is
filed with the Executive Vice President & Chief Human Resources Officer.



18

--------------------------------------------------------------------------------





A Participant who makes an election pursuant to this Section 9.3.4 may not make
another election with respect to the same portion of the Participant’s Account
until twelve (12) months have elapsed since the prior election was made, and may
not make more than two elections pursuant to this Section 9.3.4 with respect to
the same portion of the Participant’s Account. The Executive Vice President &
Chief Human Resources Officer may waive the foregoing limitations, and may
impose additional limitations on elections made pursuant to this Section 9.3.4,
including imposing limits on the maximum period of time that distributions may
commence (or that the final installment payment may be made) following a
participant’s Separation from Service. No spouse, former spouse, Beneficiary or
other person shall have any right to participate in the Participant’s decision
to revise distribution elections. Notwithstanding the foregoing, the Executive
Vice President & Chief Human Resources Officer shall interpret all provisions of
this Plan relating to the change of any distribution election in a manner that
is consistent with section 409A of the Code and the regulations and other
guidance issued thereunder. Accordingly, if the Executive Vice President & Chief
Human Resources Officer determines that a requested revision to a distribution
election is inconsistent with section 409A of the Code or other applicable tax
law, the request shall not be effective.
The new form of distribution elected by the Participant must be a form that is
permitted for initial elections pursuant to Section 9.2 at the time the new
election is made. Notwithstanding the foregoing, a Participant may not make a
new election with respect to the portion of the Participant’s Account (including
the portion attributable to the Legacy Plan) that was deferred prior to December
31, 2004, and vested on December 31, 2004, including any earnings attributable
to such portion, unless such election was permitted under the terms of the Plan
Statement as in effect on October 3, 2004.
9.4    Payment to Beneficiary Upon Death of Participant.
9.4.1.    Payment to Beneficiary When Death Occurs Before Separation from
Service. If a Participant dies before Separation from Service, such
Participant’s Beneficiary will receive payment of the Participant’s Account at
the same time and in the same form the Participant would have received if the
Participant had experienced a Separation from Service on the date of death.
9.4.2.    Payment to Beneficiary When Death Occurs After Separation from
Service. If a Participant dies after a Separation from Service, the
Participant’s Beneficiary shall receive distribution of the Participant’s
Account at the same time and in the same form the Participant would have
received it if the Participant had survived.
9.4.3.    Beneficiary Not Required to Apply for Distribution. Distribution shall
be made to the Beneficiary when the Administrative Committee receives notice of
the Participant’s death, without the requirement of an application.
9.4.4.    Election of Measuring Investments by Beneficiaries. A Beneficiary of a
deceased Participant shall generally have the same rights to designate Measuring
Investments for the Participant’s Account that Participants have under Section
5. The Executive Vice President & Chief Human Resources Officer may adopt (and
revise) rules to govern designations of


19

--------------------------------------------------------------------------------





Measuring Investments by Beneficiaries. Unless changed by the Executive Vice
President & Chief Human Resources Officer, the following rules shall apply:
(a)
The Measuring Investments for the Account of a deceased Participant shall not be
changed until the Beneficiary so determines.

(b)
If a deceased Participant has more than one Beneficiary, the unanimous consent
of all Beneficiaries shall be required to change Measuring Investments for such
Participant’s Account.

9.5    Designation of Beneficiaries.
9.5.1.    Right to Designate. Each Participant may designate, upon forms to be
furnished by and filed with the Executive Vice President & Chief Human Resources
Officer (or through other means approved by the Executive Vice President & Chief
Human Resources Officer), one or more primary Beneficiaries or alternative
Beneficiaries to receive all or a specified part of such Participant’s Account
in the event of such Participant’s death. The Participant may change or revoke
any such designation from time to time without notice to or consent from any
Beneficiary. No such designation, change or revocation shall be effective unless
executed by the Participant and received by the Executive Vice President & Chief
Human Resources Officer during the Participant’s lifetime.
9.5.2.    Failure of Designation. If a Participant:
(a)
fails to designate a Beneficiary,

(b)
designates a Beneficiary and thereafter revokes such designation without naming
another Beneficiary, or

(c)
designates one or more Beneficiaries and all such Beneficiaries so designated
fail to survive the Participant,

such Participant’s Account, or the part thereof as to which such Participant’s
designation fails, as the case may be, shall be payable to the first class of
the following classes of automatic Beneficiaries in which a member survives the
Participant and (except in the case of surviving issue) in equal shares if there
is more than one member in such class surviving the Participant:
(i)
Participant’s surviving spouse;

(ii)
Participant’s surviving issue per stirpes and not per capita;

(iii)
Participant’s surviving parents; and

(iv)
Representative of Participant’s estate.

9.5.3.    Disclaimers by Beneficiaries. A Beneficiary entitled to a distribution
of all or a portion of a deceased Participant’s Account may disclaim an interest
therein subject to the following requirements. To be eligible to disclaim, a
Beneficiary must be a natural person, must not have


20

--------------------------------------------------------------------------------





received a distribution of all or any portion of the Account at the time such
disclaimer is executed and delivered, and must have attained at least age
twenty-one (21) years as of the date of the Participant’s death. Any disclaimer
must be in writing and must be executed personally by the Beneficiary before a
notary public. A disclaimer shall state that the Beneficiary’s entire interest
in the undistributed Account is disclaimed or shall specify what portion thereof
is disclaimed. To be effective, duplicate original executed copies of the
disclaimer must be both executed and actually delivered to the Executive Vice
President & Chief Human Resources Officer after the date of the Participant’s
death but not later than nine (9) months after the date of the Participant’s
death. A disclaimer shall be irrevocable when delivered to the Executive Vice
President & Chief Human Resources Officer. A disclaimer shall be considered to
be delivered to the Executive Vice President & Chief Human Resources Officer
only when actually received by the Executive Vice President & Chief Human
Resources Officer. The Executive Vice President & Chief Human Resources Officer
shall be the sole judge of the content, interpretation and validity of a
purported disclaimer. Upon the filing of a valid disclaimer, the Beneficiary
shall be considered not to have survived the Participant as to the interest
disclaimed. A disclaimer by a Beneficiary shall not be considered to be a
transfer of an interest in violation of any other provisions under this Plan. No
other form of attempted disclaimer shall be recognized by the Executive Vice
President & Chief Human Resources Officer.
9.5.4.    Definitions. When used herein and, unless the Participant has
otherwise specified in the Participant’s Beneficiary designation, when used in a
Beneficiary designation, “issue” means all persons who are lineal descendants of
the person whose issue are referred to, subject to the following:
(a)
a legally adopted child and the adopted child’s lineal descendants always shall
be lineal descendants of each adoptive parent (and of each adoptive parent’s
lineal ancestors);

(b)
a legally adopted child and the adopted child’s lineal descendants never shall
be lineal descendants of any former parent whose parental rights were terminated
by the adoption (or of that former parent’s lineal ancestors); except that if,
after a child’s parent has died, the child is legally adopted by a stepparent
who is the spouse of the child’s surviving parent, the child and the child’s
lineal descendants shall remain lineal descendants of the deceased parent (and
the deceased parent’s lineal ancestors);

(c)
if the person (or a lineal descendant of the person) whose issue are referred to
is the parent of a child (or is treated as such under applicable law) but never
received the child into that parent’s home and never openly held out the child
as that parent’s child (unless doing so was precluded solely by death), then
neither the child nor the child’s lineal descendants shall be issue of the
person.

“Child” means an issue of the first generation; “per stirpes” means in equal
shares among living children of the person whose issue are referred to and the
issue (taken collectively) of each deceased child of such person, with such
issue taking by right of representation of such deceased child; and “survive”
and “surviving” mean living after the death of the Participant.
9.5.5.    Special Rules. Unless the Participant has otherwise specified in the
Participant’s Beneficiary designation, the following rules shall apply:




21

--------------------------------------------------------------------------------





(a)
If there is not sufficient evidence that a Beneficiary was living at the time of
the death of the Participant, it shall be deemed that the Beneficiary was not
living at the time of the death of the Participant.

(b)
The automatic Beneficiaries specified in Section 9.5.2 and the Beneficiaries
designated by the Participant shall become fixed at the time of the
Participant’s death so that, if a Beneficiary survives the Participant but dies
before the receipt of all payments due such Beneficiary hereunder, such
remaining payments shall be payable to the representative of such Beneficiary’s
estate.

(c)
If the Participant designates as a Beneficiary the person who is the
Participant’s spouse on the date of the designation, either by name or by
relationship, or both, the dissolution, annulment or other legal termination of
the marriage between the Participant and such person shall automatically revoke
such designation. (The foregoing shall not prevent the Participant from
designating a former spouse as a Beneficiary on a form executed by the
Participant and received by the Executive Vice President & Chief Human Resources
Officer after the date of the legal termination of the marriage between the
Participant and such former spouse, and during the Participant’s lifetime.)

(d)
Any designation of a nonspouse Beneficiary by name that is accompanied by a
description of relationship to the Participant shall be given effect without
regard to whether the relationship to the Participant exists either then or at
the Participant’s death.

(e)
Any designation of a Beneficiary only by statement of relationship to the
Participant shall be effective only to designate the person or persons standing
in such relationship to the Participant at the Participant’s death.

The Executive Vice President & Chief Human Resources Officer shall be the sole
judge of the content, interpretation and validity of a purported Beneficiary
designation.
9.6    Death Prior to Full Distribution. If, at the death of the Participant,
any payment to the Participant was due or otherwise pending but not actually
paid, the amount of such payment shall be included in the Account which is
payable to the Beneficiary (and shall not be paid to the Participant’s estate).
9.7    Facility of Payment. In case of minority, incapacity or legal disability
of a Participant or Beneficiary entitled to receive any distribution under this
Plan, payment shall be made, if the Executive Vice President & Chief Human
Resources Officer shall be advised of the existence of such condition:
(a)
to the court-appointed guardian or conservator of such Participant or
Beneficiary, or

(b)
if there is no court-appointed guardian or conservator, to the lawfully
authorized representative of the Participant or Beneficiary (and the Executive
Vice President & Chief Human Resources Officer, in his or her sole discretion,
shall determine whether a person is a lawfully authorized representative for
this purpose), or





22

--------------------------------------------------------------------------------





(c)
to an institution entrusted with the care or maintenance of the incapacitated or
disabled Participant or Beneficiary, provided such institution has satisfied the
Executive Vice President & Chief Human Resources Officer, in his or her sole
discretion, that the payment will be used for the best interest and assist in
the care of such Participant or Beneficiary, and provided further, that no prior
claim for said payment has been made by a person described in (a) or (b) above.

Any payment made in accordance with the foregoing provisions of this section
shall constitute a complete discharge of any liability or obligation of the
Employers therefor.
9.8    In-Service Distributions.
9.8.1.    Specified Date Withdrawals. Each Participant shall have the
opportunity, when enrolling in the Plan for each Plan Year, to elect one (1) or
more specified date withdrawal dates for the total amount of the Participant’s
Account attributable to deferral and matching credits (if any) for such Plan
Year and any subsequent investment gains of losses on such deferrals and
matching credits (if any), subject to the following rules:
(a)
Such election shall be made through a voice response system (or other written or
electronic means) approved by the Executive Vice President & Chief Human
Resources Officer.

(b)
No such distribution shall be made before January 1 of the calendar year that
follows the third full Plan Year after the Participant was first eligible to
elect a specified date withdrawal from that portion of the Participant’s Account
attributable to deferrals and matching credits (if any) for such Plan Year and
any subsequent investment gains or losses on such amounts (e.g., the earliest
specified date withdrawal date for any deferrals made in 2020 is January 1,
2024).

(c)
A Participant may receive more than one (1) specified date withdrawal in any
Plan Year but only if each distribution is attributable to deferrals and
matching credits for different Plan Years. Only one (1) specified date
withdrawal may be made in any Plan Year from that portion of the Participant’s
Account attributable to deferrals and matching credits (if any) for the same
Plan Year.

(d)
A Participant who elects a specified date withdrawal date and subsequently
experiences a Separation from Service, will receive such specified date
withdrawal, if the specified date withdrawal date is prior to the distribution
of the Participant’s total Account.

(e)
Through a voice response system (or other written or electronic means) approved
by the Executive Vice President & Chief Human Resources Officer, the Participant
may elect to postpone any specified date withdrawal for at least five (5) years.
A Participant who makes an election pursuant to this paragraph (e) may not make
another election with respect to the same portion of the Participant’s Account
until twelve (12) months have elapsed since the prior election was made, and may
not make more than two elections pursuant to this paragraph (e) with respect to
the same portion of the Participant’s Account. The Participant must file the
election with the Executive Vice President & Chief Human Resources Officer at
least twelve (12) months before the original scheduled



23

--------------------------------------------------------------------------------





date of distribution. Such election shall not take effect until at least twelve
(12) months after the date it is filed with the Executive Vice President & Chief
Human Resources Officer.
(f)
A Participant may not cancel or make any change to the time or form of payment
of a specified date withdrawal, except as permitted by Section 9.8.1(e).
Notwithstanding the foregoing, a Participant may not make any change in the time
or form of payment of a specified date withdrawal with respect to the portion of
the Participant’s Account (including the portion attributable to the Legacy
Plan) that was deferred prior to December 31, 2004, and vested on December 31,
2004, including any earnings attributable to such portion, unless such election
was permitted under the terms of the Plan Statement as in effect on October 3,
2004.

(g)
The distribution amount shall be determined as soon as administratively feasible
as of a Valuation Date on or after the specified date withdrawal date and shall
be actually paid as soon as practicable after such determination.

9.8.2.    In-Service Distribution for Unforeseeable Emergency. A Participant who
has incurred an unforeseeable emergency may request an in-service distribution
while employed from the Participant’s Account if the Executive Vice President &
Chief Human Resources Officer determines that such distribution is for one of
the purposes described in (b) below and the conditions in (b) below have been
satisfied.
(a)
Election. A Participant may elect in writing to receive distribution of all or a
portion of the Participant’s Account prior to Separation from Service, to
alleviate an unforeseeable emergency (as defined in (b) below). A Beneficiary of
a deceased Participant may also request an early distribution for an
unforeseeable emergency.

(b)
Unforeseeable Emergency Defined. For purposes of this Section, an “unforeseeable
emergency” means a severe financial hardship to the Participant resulting from:

(i)
an illness or accident of the Participant, the Participant’s spouse, the
Participant’s Beneficiary, or the Participant’s dependent (as defined in section
152 of the Code, without regard to sections 152(b)(1), 152(b)(2) and
152(d)(1)(B) of the Code),

(ii)
the loss of the Participant’s property due to casualty, or

(iii)
other similar extraordinary and unforeseeable emergency circumstances arising as
a result of events beyond the control of the Participant.

Whether a Participant is faced with an unforeseeable emergency will be
determined based on the relevant facts and circumstances. If a severe financial
hardship is or may be relieved either (i) through reimbursement or compensation
by insurance or otherwise, (ii) by liquidation of the Participant’s assets (to
the extent the liquidation of such assets would not itself cause severe
financial hardship),(iii) prior to January 1, 2019, by cessation of deferrals
under this Plan (at the earliest possible date otherwise permitted under this
Plan) or any 401(k) plan, then the hardship shall not constitute an
unforeseeable emergency for purposes of this Plan. If a Beneficiary of a
deceased


24

--------------------------------------------------------------------------------





Participant requests an early distribution for an unforeseeable emergency, then
the references in this definition to “Participant” shall be deemed to be
references to such Beneficiary.
(c)
Distribution Amount. The amount of such distribution is limited to the amount
reasonably necessary to satisfy the unforeseeable emergency, taking into account
any tax payable upon the distribution. The amount of such distribution shall be
determined as soon as administratively feasible following the receipt and
approval of the request by the Executive Vice President & Chief Human Resources
Officer or his or her designee and shall be actually paid as soon as
administratively practicable after such determination. If the Participant has
elected different times or forms of payment for deferrals from different Plan
Years, the allocation of the distribution among Plan Years shall be as
determined by the Administrator.

9.9    Distributions in Cash. All distributions from this Plan shall be made in
cash.
9.10    Rule Governing Distribution Elections. The Administrative Committee may
make, and revise from time to time, rules and procedures governing the election
of distributions, which rules and procedures may limit the right of Participants
or Beneficiaries to make and revise such elections. No Participant or
Beneficiary shall be considered to have a vested right in the ability to make or
revise elections governing the time or form of distribution.
SECTION 10
FUNDING OF PLAN
10.1    Unfunded Plan. The obligation of any Employer to make payments under the
Plan constitutes only the unsecured (but legally enforceable) promises of that
Employer to make such payments. No Participant shall have any lien, prior claim
or other security interest in any property of any Employer. The Employers shall
have no obligation to establish or maintain any fund, trust or account (other
than a bookkeeping account) for the purpose of funding or paying the benefits
promised under the Plan. If such a fund, trust or account is established, the
property therein that is allocable to a particular Employer shall remain the
sole and exclusive property of that Employer. The Employers shall be obligated
to pay the cost of the Plan out of their general assets. All references to
accounts, accruals, gains, losses, income, expenses, payments, custodial funds
and the like are included merely for the purpose of measuring the obligation of
the Employers to Participants in the Plan and shall not be construed to impose
on the Employers the obligation to create any separate fund for purposes of the
Plan.
10.2    Corporate Obligation. Neither any officer of any Employer nor the
Executive Vice President & Chief Human Resources Officer in any way secures or
guarantees the payment of any benefit or amount which may become due and payable
hereunder to or with respect to any Participant. Each Participant and other
person entitled at any time to payments hereunder shall look solely to the
assets of such Participant’s Employer for such payments as an unsecured, general
creditor. After benefits have been paid to or with respect to a Participant and
such payment purports to cover in full the benefit hereunder, such former
Participant or other person or persons, as the case may be, shall have no
further right or interest in any other Plan assets. No


25

--------------------------------------------------------------------------------





person shall be under any liability or responsibility for failure to effect any
of the objectives or purposes of the Plan by reason of the insolvency of any of
the Employers.
SECTION 11
AMENDMENT AND TERMINATION
11.1    Amendment and Termination. The Compensation and Human Resources
Committee of the Board of Directors may unilaterally amend the Plan Statement
prospectively, retroactively or both, at any time and for any reason deemed
sufficient by it without notice to any person affected by this Plan and the
Board of Directors may terminate this Plan both with regard to persons receiving
benefits and persons expecting to receive benefits in the future; provided,
however, that:
(a)
No Reduction or Delay. The benefit, if any, payable to or with respect to a
Participant, whether or not the Participant has had a Separation from Service,
as of the effective date of such amendment, shall not be, without the written
consent of the Participant, diminished or delayed by such amendment.

(b)
Cash Lump Sum Payment. To the extent permissible under section 409A of the Code
and related treasury regulations and guidance, if the Board of Directors
terminates the Plan completely with respect to all Participants, the Board shall
have the right, in its sole discretion, and notwithstanding any elections made
by Participants, to immediately pay all benefits in a lump sum following such
Plan termination.

11.2    Special Rule for Section 16 Officers. Notwithstanding anything in this
Plan Statement to the contrary, the Executive Vice President & Chief Human
Resources Officer may adopt rules to facilitate compliance with the rules and
requirements of the Securities and Exchange Commission, including Section 16 of
the Securities and Exchange Act of 1934, as amended, which rules may limit
rights under this Plan for Section 16 Officers.
11.3    No Oral Amendments. No modification of the terms of the Plan Statement
or termination of this Plan shall be effective unless it is in writing and
signed on behalf of the Board of Directors by a person authorized to execute
such writing. No oral representation concerning the interpretation or effect of
the Plan Statement shall be effective to amend the Plan Statement.
11.4    Plan Binding on Successors. UnitedHealth Group shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise of all or substantially all of the business and/or assets of
UnitedHealth Group), by agreement, to expressly assume and agree to perform this
Plan Statement in the same manner and to the same extent that UnitedHealth Group
would be required to perform it if no such succession had taken place.
11.5    Certain Amendments. The Executive Vice President & Chief Human Resources
Officer may unilaterally amend the Plan Statement to the same extent, and
subject to the same limitations, as the Compensation and Human Resources
Committee pursuant to Section 11.1; provided, however, that the Executive Vice
President & Chief Human Resources Officer shall not adopt any amendment that
would materially increase the cost of the Plan, or that is required to be
adopted by the Board of Directors or the Compensation and Human Resources
Committee in order to comply with the requirements of Section 162(m) of the Code
or Section 16 of the


26

--------------------------------------------------------------------------------





Securities Exchange Act of 1934. The determination by the Executive Vice
President & Chief Human Resources Officer that he or she is authorized to adopt
an amendment shall be presumed correct and any such amendment adopted by
Executive Vice President & Chief Human Resources Officer shall be binding on all
employees, Participants, Beneficiaries, and other persons claiming a benefit
under the Plan.
SECTION 12
DETERMINATIONS - RULES AND REGULATIONS
12.1    Determinations. The Executive Vice President & Chief Human Resources
Officer shall make such determinations as may be required from time to time in
the administration of the Plan. The Executive Vice President & Chief Human
Resources Officer shall have the discretionary authority and responsibility to
interpret and construe the Plan Statement and to determine all factual and legal
questions under the Plan, including but not limited to the entitlement of
Participants and Beneficiaries, and the amounts of their respective interests.
Each interested party may act and rely upon all information reported to them
hereunder and need not inquire into the accuracy thereof, nor be charged with
any notice to the contrary.
12.2    Rules, Regulations and Procedures. The Executive Vice President & Chief
Human Resources Officer may adopt, and revise from time to time, such rules,
regulations and procedures as it deems to be necessary or appropriate for the
administration of the Plan. If any rule, regulation or procedure adopted by the
Executive Vice President & Chief Human Resources Officer is inconsistent with
any provision of the Plan that is administrative or ministerial in nature,
including any provision of the Plan that relates to the time or manner for
making any election or performing any action, the Plan shall be deemed amended
to the extent of the inconsistency.
12.3    Method of Executing Instruments. Information to be supplied or written
notices to be made or consents to be given by UnitedHealth Group, the
Compensation and Human Resources Committee of the Board of Directors (the “Comp
Committee”) or the Executive Vice President & Chief Human Resources Officer
pursuant to any provision of the Plan Statement may be signed in the name of
UnitedHealth Group, the Comp Committee or the Executive Vice President & Chief
Human Resources Officer by any officer who has been authorized to make such
certification or to give such notices or consents.
12.4    Original Claim. The claim procedures set forth in this Section 12.4
shall be the exclusive administrative procedure for the disposition of claims
for benefits arising under the Plan.
12.4.1.    Initial Claim. An individual may, subject to any applicable deadline,
file with the Executive Vice President & Chief Human Resources Officer (or, in
the case of a Section 16 Officer, the Compensation and Human Resources Committee
of the Board of Directors (the “Comp Committee”) a written claim for benefits
under the Plan in a form and manner prescribed by the Executive Vice President &
Chief Human Resources Officer.
(a)
If the claim is denied in whole or in part, the Executive Vice President & Chief
Human Resources Officer (or, in the case of a Section 16 Officer, the Comp
Committee) shall



27

--------------------------------------------------------------------------------





notify the claimant of the adverse benefit determination within ninety (90) days
after receipt of the claim.
(b)
The ninety (90) day period for making the claim determination may be extended
for ninety (90) days if the Executive Vice President & Chief Human Resources
Officer (or, in the case of a Section 16 Officer, the Comp Committee) determines
that special circumstances require an extension of time for determination of the
claim, provided that the Executive Vice President & Chief Human Resources
Officer (or, in the case of a Section 16 Officer, the Comp Committee) notifies
the claimant, prior to the expiration of the initial ninety (90) day period, of
the special circumstances requiring an extension and the date by which a claim
determination is expected to be made.

12.4.2.    Notice of Initial Adverse Determination. A notice of an adverse
determination shall set forth in a manner calculated to be understood by the
claimant:
(a)
the specific reasons for the adverse determination;

(b)
references to the specific provisions of the Plan Statement (or other applicable
Plan document) on which the adverse determination is based;

(c)
a description of any additional material or information necessary to perfect the
claim and an explanation of why such material or information is necessary; and

(d)
a description of the claim and review procedures, including the time limits
applicable to such procedure, and a statement of the claimant’s right to bring a
civil action under ERISA section 502(a) following an adverse determination on
review.

12.4.3.    Request for Review. Within sixty (60) days after receipt of an
initial adverse benefit determination notice, the claimant may file with the
Comp Committee a written request for a review of the adverse determination and
may, in connection therewith, submit written comments, documents, records and
other information relating to the claim benefits. Any request for review of the
initial adverse determination not filed within sixty (60) days after receipt of
the initial adverse determination notice shall be untimely.
12.4.4.    Claim on Review. If the claim, upon review, is denied in whole or in
part, the Comp Committee shall notify the claimant of the adverse benefit
determination within sixty (60) days after receipt of such a request for review.
(a)
The sixty (60) day period for deciding the claim on review may be extended for
sixty (60) days if the Comp Committee determines that special circumstances
require an extension of time for determination of the claim, provided that the
Comp Committee notifies the claimant, prior to the expiration of the initial
sixty (60) day period, of the special circumstances requiring an extension and
the date by which a claim determination is expected to be made.

(b)
In the event that the time period is extended due to a claimant’s failure to
submit information necessary to decide a claim on review, the claimant shall
have sixty (60) days within which to provide the necessary information and the
period for making the



28

--------------------------------------------------------------------------------





claim determination on review shall be tolled from the date on which the
notification of the extension is sent to the claimant until the date on which
the claimant responds to the request for additional information or, if earlier,
the expiration of sixty (60) days.
(c)
The Comp Committee’s review of a denied claim shall take into account all
comments, documents, records, and other information submitted by the claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

12.4.5.    Notice of Adverse Determination for Claim on Review. A notice of an
adverse determination for a claim on review shall set forth in a manner
calculated to be understood by the claimant:
(a)
the specific reasons for the denial;

(b)
references to the specific provisions of the Plan Statement (or other applicable
Plan document) on which the adverse determination is based;

(c)
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits;

(d)
a statement describing any voluntary appeal procedures offered by the Plan and
the claimant’s right to obtain information about such procedures; and

(e)
a statement of the claimant’s right to bring an action under ERISA section
502(a).

12.4.6.    General Rules.
(a)
No inquiry or question shall be deemed to be a claim or a request for a review
of a denied claim unless made in accordance with the established claim
procedures. The Executive Vice President & Chief Human Resources Officer (or, in
the case of a Section 16 Officer, the Comp Committee) may require that any claim
for benefits and any request for a review of a denied claim be filed on forms to
be furnished by The Executive Vice President & Chief Human Resources Officer
(or, in the case of a Section 16 Officer, the Comp Committee) the upon request.

(b)
All decisions on original claims for all Participants except Participants who
are Section 16 Officers shall be made by the Executive Vice President & Chief
Human Resources Officer and all decisions on original claims for all
Participants who are Section 16 Officers and all requests for a review of denied
claims for all Participants shall be made by the Comp Committee.

(c)
Claimants may be represented by a lawyer or other representative at their own
expense, but the Executive Vice President & Chief Human Resources Officer and
the Comp Committee reserve the right to require the claimant to furnish written
authorization and establish reasonable procedures for determining whether an
individual has been



29

--------------------------------------------------------------------------------





authorized to act on behalf of a claimant. A claimant’s representative shall be
entitled to copies of all notices given to the claimant.
(d)
The decision of the Executive Vice President & Chief Human Resources Officer on
a claim filed by a Participant who is not a Section 16 Officer and the decision
of the Comp Committee on a claim filed by a Participant who is a Section 16
Officer or on a request for a review of a denied claim may be provided to the
claimant in electronic form instead of in writing at the discretion of the
Executive Vice President & Chief Human Resources Officer or the Comp Committee.

(e)
In connection with the review of a denied claim, the claimant or the claimant’s
representative shall be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant’s claim for benefits.

(f)
The time period within which a benefit determination will be made shall begin to
run at the time a claim or request for review is filed in accordance with the
claims procedures, without regard to whether all the information necessary to
make a benefit determination accompanies the filing.

(g)
The claims and review procedures shall be administered with appropriate
safeguards so that benefit claim determinations are made in accordance with
governing plan documents and, where appropriate, the plan provisions have been
applied consistently with respect to similarly situated claimants.

(h)
For the purpose of this Section, a document, record, or other information shall
be considered “relevant” if such document, record, or other information: (i) was
relied upon in making the benefit determination; (ii) was submitted, considered,
or generated in the course of making the benefit determination, without regard
to whether such document, record, or other information was relied upon in making
the benefit determination; (iii) demonstrates compliance with the administration
processes and safeguards designed to ensure that the benefit claim determination
was made in accordance with governing plan documents and that, where
appropriate, the Plan provisions have been applied consistently with respect to
similarly situated claimants; and (iv) constitutes a statement of policy or
guidance with respect to the Plan concerning the denied treatment option or
benefit for the claimant’s diagnosis, without regard to whether such advice or
statement was relied upon in making the benefit determination.

(i)
The Executive Vice President & Chief Human Resources Officer or the Comp
Committee may, in its discretion, rely on any applicable statute of limitation
or deadline as a basis for denial of any claim.

(j)
The Executive Vice President & Chief Human Resources Officer and the Comp
Committee may permanently or temporarily delegate its responsibilities under
this claim procedure to an individual or a committee of individuals.

12.5    Limitations and Exhaustion.


30

--------------------------------------------------------------------------------





12.5.1    Limitations. No claim shall be considered under these administrative
procedures unless it is filed with the Executive Vice President & Chief Human
Resources Officer within one (1) year after the claimant knew (or reasonably
should have known) of the principal facts on which the claim is based. Every
untimely claim shall be denied by the Executive Vice President & Chief Human
Resources Officer without regard to the merits of the claim. No legal action
(whether arising under section 502 or section 510 of ERISA or under any other
statute or non-statutory law) may be brought by any claimant on any matter
pertaining to the Plans after the earlier of:
(a)
two (2) years after the claimant knew (or reasonably should have known) of the
principal facts on which the claim is based, or

(b)
ninety (90) days after the claimant has exhausted these administrative
procedures.

Knowledge of all facts that a Participant knew (or reasonably should have known)
shall be imputed to each claimant who is or claims to be a Beneficiary of the
Participant (or otherwise claims to derive an entitlement by reference to a
Participant) for the purpose of applying the one (1) year and two (2) year
periods.
12.5.2    Exhaustion Required. The exhaustion of these administrative procedures
is mandatory for resolving every claim and dispute arising under the Plans. As
to such claims and disputes:
(a)
no claimant shall be permitted to commence any legal action relating to any such
claim or dispute (whether arising under section 502 or section 510 of ERISA or
under any other statute or non-statutory law) unless a timely claim has been
filed under these administrative procedures and these administrative procedures
have been exhausted; and

(b)
in any such legal action all explicit and implicit determinations by the
Executive Vice President & Chief Human Resources Officer and the Comp Committee
(including, but not limited to, determinations as to whether the claim was
timely filed) shall be afforded the maximum deference permitted by law.

SECTION 13
PLAN ADMINISTRATION
13.1    Officers. Except as hereinafter provided, functions generally assigned
to UnitedHealth Group shall be discharged by its officers or delegated and
allocated as provided herein.
13.2    Chief Executive Officer. Except as hereinafter provided, the CEO may
delegate or redelegate and allocate and reallocate to one or more persons or to
a committee of persons jointly or severally, and whether or not such persons are
directors, officers or employees, such functions assigned to UnitedHealth Group
generally hereunder as the CEO may from time to time deem advisable.
13.3    Board of Directors. Notwithstanding the foregoing, the Board of
Directors shall have the authority to terminate the Plan and the exclusive
authority to determine eligibility of Section 16 Officers to participate in this
Plan under Section 2.


31

--------------------------------------------------------------------------------





13.4    Executive Vice President & Chief Human Resources Officer. The Executive
Vice President & Chief Human Resources Officer shall:
(a)
keep a record of all its proceedings and acts and keep all books of account,
records and other data as may be necessary for the proper administration of the
Plans; notify the Employers of any action taken by the Executive Vice President
& Chief Human Resources Officer and, when required, notify any other interested
person or persons;

(b)
determine from the records of the Employers the compensation, status and other
facts regarding Participants and other employees;

(c)
prescribe forms to be used for distributions, notifications, etc., as may be
required in the administration of the Plans;

(d)
set up such rules, applicable to all Participants similarly situated, as are
deemed necessary to carry out the terms of this Plan Statement;

(e)
perform all other acts reasonably necessary for administering the Plans and
carrying out the provisions of this Plan Statement and performing the duties
imposed on it by the Board of Directors;

(f)
resolve all questions of administration of the Plans not specifically referred
to in this section;

(g)
in accordance with regulations of the Secretary of Labor, provide adequate
notice in writing to any claimant whose claim for benefits under the Plans has
been denied, setting forth the specific reasons for such denial, written in a
manner calculated to be understood by the claimant; and

(h)
delegate or redelegate to one or more persons, jointly or severally, and whether
or not such persons are employees of the Employers, such functions assigned to
the Executive Vice President & Chief Human Resources Officer hereunder as it may
from time to time deem advisable.

If it so determines, the Board of Directors may create a committee and assign
any or all duties, authority and responsibilities currently assigned to the
Executive Vice President & Chief Human Resources Officer to such committee.
13.5    Delegation. The Board of Directors and the Executive Vice President &
Chief Human Resources Officer shall not be liable for an act or omission of
another person with regard to a responsibility that has been allocated to or
delegated to such other person pursuant to the terms of the Plan Statement or
pursuant to procedures set forth in the Plan Statement.
13.6    Conflict of Interest. If any individual to whom authority has been
delegated or redelegated hereunder shall also be a Participant in either Plan,
such Participant shall have no authority with respect to any matter specially
affecting such Participant’s individual rights hereunder or the interest of a
person superior to him or her in the organization (as distinguished from the
rights of all Participants and Beneficiaries or a broad class of Participants
and


32

--------------------------------------------------------------------------------





Beneficiaries), all such authority being reserved exclusively to other
individuals as the case may be, to the exclusion of such Participant, and such
Participant shall act only in such Participant’s individual capacity in
connection with any such matter.
13.7    Administrator. UnitedHealth Group shall be the administrator for
purposes of section 3(16)(A) of ERISA.
13.8    Service of Process. In the absence of any designation to the contrary by
the Executive Vice President & Chief Human Resources Officer, the General
Counsel of UnitedHealth Group is designated as the appropriate and exclusive
agent for the receipt of process directed to the Plans in any legal proceeding,
including arbitration, involving the Plan.
13.9    Expenses. All expenses of administering the Plan shall be payable out of
the trust fund established for the Plan except to the extent that the Employers,
in their discretion, directly pay the expenses.
13.10    Tax Withholding. The Employer (or its delegee) shall withhold the
amount of any federal, state or local income tax or other tax required to be
withheld by the Employer under applicable law with respect to any amount payable
under the Plan.
13.11    Certifications. Information to be supplied or written notices to be
made or consents to be given by the Executive Vice President & Chief Human
Resources Officer pursuant to any provision of this Plan Statement may be signed
in the name of the Executive Vice President & Chief Human Resources Officer by
any officer who has been authorized to make such certification or to give such
notices or consents.
13.12    Errors in Computation or Payment. Neither UnitedHealth Group or the
Employer shall be liable or responsible for any error in the computation of the
Account or the determination of any benefit payable to or with respect to any
Participant resulting from any misstatement of fact made by the Participant or
by or on behalf of any survivor to whom such benefit shall be payable, directly
or indirectly, to the Employer and used by the Executive Vice President & Chief
Human Resources Officer in determining the benefit. The Executive Vice President
& Chief Human Resources Officer shall not be obligated or required to increase
the benefit payable to or with respect to such Participant which, on discovery
of the misstatement, is found to be understated as a result of such misstatement
of the Participant. However, the benefit of any Participant which is overstated
by reason of any such misstatement or any other reason shall be reduced to the
amount appropriate in view of the truth (and to recover any prior overpayment).
To the extent that any Participant or Beneficiary erroneously receives a payment
under the Plan that is in excess of the amount that should have been paid
(regardless of whether such error resulted from a misstatement by the
Participant or Beneficiary, the Participant or Beneficiary shall be required to
return the amount of the excess, and the Plan may take any action necessary or
appropriate to recover the amount of the excess, including bringing an action
against the Participant or Beneficiary, and the person receiving such excess
shall be deemed to hold the excess (and any proceeds thereof) in trust for the
Plan.


33

--------------------------------------------------------------------------------





SECTION 14
CONSTRUCTION
14.1    Applicable Laws.
14.1.1    Separate Plans. For purposes of state taxation of benefits under the
Plan, the Plan consists of two separate plans: (1) the 401(k) Restoration Option
Plan, and (2) the Incentive Deferral and Salary Deferral Option Plan. The
purpose of the Plans is to provide retirement income to Participants.
14.1.2    ERISA Status. The Plan is maintained with the understanding that the
Plan is an unfunded plan maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees as provided in section 201(2), section 301(3) and section 401(a)(1) of
ERISA. Each provision shall be interpreted and administered accordingly. If any
individually contracted supplemental retirement arrangement with any Section 16
Officer is deemed to be covered by ERISA, such arrangement shall be included in
the Incentive Deferral Option and Salary Deferral Option Plan but only to the
extent that such inclusion is necessary to comply with ERISA.
14.1.3    IRC Status. This Plan is intended to be a nonqualified deferred
compensation arrangement. The rules of section 401(a) et. seq. of the Code shall
not apply to this Plan. The rules of section 3121(v) and section 3306(r)(2) of
the Code shall apply to this Plan. The rules of section 409A of the Code shall
apply to this Plan to the extent applicable and this Plan Statement shall be
construed and administered accordingly. It is expressly intended that for
purposes of section 409A of the Code this Plan be considered an account balance
plan that consists of amounts deferred at the election of the service provider
and amounts deferred other than at the election of the service provider.
Notwithstanding the foregoing, neither the Employer nor any of its officers,
directors, agents or affiliates shall be obligated, directly or indirectly, to
any Participant or any other person for any taxes, penalties, interest or like
amounts that may be imposed on the Participant or other person on account of any
amounts under this Plan or on account of any failure to comply with any Code
section.
14.1.4    Securities Laws Compliance. If any security of UnitedHealth Group is
offered as a Measuring Investment under the Plan, then decisions assigned in
this Plan Statement to the Executive Vice President & Chief Human Resources
Officer shall instead by made by the Board of Directors to the extent any such
decision could affect the interest of any Section 16 Officer in securities of
UnitedHealth Group, including without limitation any change in Valuation Dates.
14.1.5    References to Laws. Any reference in the Plan Statement to a statute
or regulation shall be considered also to mean and refer to any subsequent
amendment or replacement of that statute or regulation.
14.2    Effect on Other Plans. This Plan Statement shall not alter, enlarge or
diminish any person’s employment rights or obligations or rights or obligations
under any other employee pension benefit or employee welfare benefit plan.
14.3    Disqualification. Notwithstanding any other provision of the Plan
Statement or any election or designation made under the Plan, any potential
Beneficiary who feloniously and


34

--------------------------------------------------------------------------------





intentionally kills a Participant shall be deemed for all purposes of the Plan
and all elections and designations made under the Plan to have died before such
Participant. A final judgment of conviction of felonious and intentional killing
is conclusive for this purpose. In the absence of a conviction of felonious and
intentional killing, the Executive Vice President & Chief Human Resources
Officer shall determine whether the killing was felonious and intentional for
this purpose.
14.4    Rules of Document Construction.
(a)
Whenever appropriate, words used herein in the singular may be read in the
plural, or words used herein in the plural may be read in the singular; the
masculine may include the feminine; and the words “hereof,” “herein” or
“hereunder” or other similar compounds of the word “here” shall mean and refer
to the entire Plan Statement and not to any particular paragraph or Section of
the Plan Statement unless the context clearly indicates to the contrary.

(b)
The titles given to the various Sections of the Plan Statement are inserted for
convenience of reference only and are not part of the Plan Statement, and they
shall not be considered in determining the purpose, meaning or intent of any
provision hereof.

(c)
Notwithstanding anything apparently to the contrary contained in the Plan
Statement, the Plan Statement shall be construed and administered to prevent the
duplication of benefits provided under the Plans and any other qualified or
nonqualified plan maintained in whole or in part by the Employers.

14.5    Choice of Law. This instrument has been executed and delivered in the
State of Minnesota and has been drawn in conformity to the laws of that State
and shall, except to the extent that federal law is controlling, be construed
and enforced in accordance with the laws of the State of Minnesota. Any legal
action with respect to the Plan must be brought in the United States District
Court for the District of Minnesota, and shall be governed by the procedural and
substantive laws of the State of Minnesota to the extent such laws are not
preempted by ERISA, notwithstanding any conflict of laws principles. Each
Participant, by agreeing to participate in the Plan, consents to the
jurisdiction of such court and to the transfer of any action brought in any
other court to the venue of such court, and waives any objection based on the
doctrine of forum non conveniens or any related doctrine.
14.6    No Employment Contract. This Plan Statement is not and shall not be
deemed to constitute a contract of employment between any Employer and any
person, nor shall anything herein contained be deemed to give any person any
right to be retained in the employ of the Employer or in any way limit or
restrict any such Employer’s right or power to discharge any person at any time
and to treat any person without regard to the effect which such treatment might
have upon him or her as a Participant in the Plan. Neither the terms of the Plan
Statement nor the benefits under the Plan nor the continuance of the Plan shall
be a term of the employment of any employee. The Employer shall not be obliged
to continue the Plans.






35

--------------------------------------------------------------------------------





Dated: December 26, 2019
UNITEDHEALTH GROUP INCORPORATED
 
 
 
 
 
 
 
By:
/s/ Patricia Lewis
 
Patricia Lewis
 
Executive Vice President & Chief Human Resources Officer





36

--------------------------------------------------------------------------------





SCHEDULE I
EMPLOYERS PARTICIPATING
IN THE
UNITEDHEALTH GROUP EXECUTIVE SAVINGS PLAN
Effective as of January 1, 2019


U.S. Domestic Corporations
1.    United HealthCare Services, Inc.
2.    UHC International Services, Inc.
3.    Health Plan of Nevada, Inc.
4.    Sierra Health and Life Insurance Company, Inc.
5.    Southwest Medical Associates, Inc.
6.    Optum Services, Inc.
7.    Optum360 Services, Inc.
8.    PrimeCare Medical Network, Inc.
9.    Monarch Health Plan Inc.
10.    UnitedHealthcare of Illinois, Inc.
11.    Optum Care, Inc.




37